DISCIPLINARY PROCEEDINGS
PER CURIAM1.
Respondent was charged with two counts of misconduct, including filing suit against his client for fees without a good faith basis for doing so, in violation of Rules of Professional Conduct 3.1, 3.4(c), 4.4 and 8.4(a), (c), (d); and failing to promptly deliver property to the client, which the client was entitled to receive, in violation of Rules of Professional *331Conduct 1.15(b), 1.16(d), 3.1, 4.4, and 8.4(a), (c).2
After a hearing, the Hearing Committee concluded that misconduct occurred only concerning count two, failure to return the client’s property, and recommended a public reprimand.
The Disciplinary Board concluded, however, that misconduct occurred on both counts, finding violations of Rules of Professional Conduct 3.1, 1.15(b) and 1.16(d). The Disciplinary Board recommended a three month suspension from the practice of law, with respondent to pay the costs of the proceedings.3
Both respondent and disciplinary counsel filed objections in this court.
As to the suit in bod faith, the evidence established that respondent filed a suit against his former client to collect a partial fee of $3,185, after withdrawing his demand for a $5,513 fee when the former Committee on Professional Responsibility had ruled that afee in excess of $1,000 was excessive, and after withholding virtually all of the client’s first four child support payments to collect the $1,000 fee. Respondent also failed to return another client’s papers and stocks, given to respondent in handling a succession, when the client refused to pay more than the originally quoted fee. Respondent kept the papers and stocks almost two years after the client demanded their return, apparently using the client’s property as leverage against the client in the fee dispute, and returned them only after the client sued for their return.
Upon review of the findings and recommendations of the Hearing Committee and the Disciplinary Board, and upon consideration of the record filed herein, it is the decision of this court that the recommendation of the Disciplinary Board does not adequately reflect the seriousness of the misconduct and that respondent should be suspended for at least six months.

DECREE

Accordingly, it is ordered that William H. Forman, Jr., be suspended from the practice of law for a period of six months. All costs of this proceeding are assessed to respondent.
WATSON, J., not on panel.

. Judge Charles A. Marvin, Court of Appeal, Second Circuit, has been assigned as Associate Justice Pro Tempore in place of Associate Justice James L. Dennis.


. Respondent filed an exception of res judicata concerning the second charge, which this court overrules.


. A member of the board concurred in the finding of misconduct, but recommended a suspension of one year and one day because of respondent’s "egregious actions."